Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 
            The primary reasons for allowance are an image forming apparatus comprising: an image bearing member configured to bear an electrostatic image; a developing unit configured to accommodate developer containing toner and carrier, and develop the electrostatic image formed on the image bearing member by toner as a toner image; a toner supply unit configured to supply toner to the developing unit; a toner density detection sensor configured to detect information related to a toner density in the developing unit; an intermediate transfer belt to which the toner image is primarily transferred from the image bearing member; a secondary transfer member configured to perform secondary transfer of the toner image on the intermediate transfer belt to a recording material; a power supply configured to apply voltage to the secondary transfer member; a control unit configured to control a supply quantity of toner from the toner supply unit to the developing unit based on the toner density detected by the toner density detection sensor and a target toner density, and perform constant voltage control so that a voltage applied from the power supply to the secondary transfer member is set to a target transfer bias to supply a target transfer current to the secondary transfer member; and an image density detection sensor configured to detect an image density of a toner image for control transferred from the image bearing member to the intermediate transfer belt, wherein, during a continuous image forming job, the control unit is configured to execute a mode of detecting the image density of the toner image for control in which the toner image for control is transferred to an area of the intermediate transfer belt between a first recording material and a second recording material succeeding the first recording material and the image density of the toner image for control is detected by the image density detection sensor, and in a case where the image density detected in the mode is higher by a predetermined threshold or more than a reference density, the control unit is configured to set the target toner density so that the target toner density becomes smaller than before execution of the mode and also set the target transfer current so that the target transfer current set for transfer to the second recording material becomes smaller than the target transfer current set for transfer to the first recording material.  The above limitations are contained in claims 1-8, but are not taught or suggested by the prior art of record.

Claims 9-11 
            The primary reasons for allowance are an image forming apparatus comprising: an image bearing member configured to bear an electrostatic image; a developing unit configured to accommodate developer containing toner and carrier, and develop the electrostatic image formed on the image bearing member by toner as a toner image; a toner supply unit configured to supply toner to the developing unit; a toner density detection sensor configured to detect information related to a toner density in the developing unit; an intermediate transfer belt to which the toner image is primarily transferred from the image bearing member; a secondary transfer member configured to perform secondary transfer of the toner image on the intermediate transfer belt to a recording material; a power supply configured to apply voltage to the secondary transfer member; a control unit configured to control a supply quantity of toner from the toner supply unit to the developing unit based on the toner density detected by the toner density detection sensor and a target toner density, and control the power supply so that a voltage applied to the secondary transfer member from the power supply is set to a target transfer bias; and an image density detection sensor configured to detect an image density of a toner image for control transferred from the image bearing member to the intermediate transfer belt, wherein, during a continuous image forming job, the control unit is configured to execute a mode of detecting the image density of the toner image for control in which the toner image for control is transferred to an area of the intermediate transfer belt between a first recording material and a second recording material succeeding the first recording material and the image density of the toner image for control is detected by the image density detection sensor, and in a case where the image density detected in the mode is higher by a predetermined threshold or more than a reference density, the control unit is configured to set the target toner density so that the target toner density becomes smaller than before execution of the mode and also sets the target transfer bias so that the target transfer bias set for transfer to the second recording material becomes smaller than the target transfer bias set for transfer to the first recording material.  The above limitations are contained in claims 9-11, but are not taught or suggested by the prior art of record.

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Miyamoto et al. (US 2012/0189335) and Murayama et al. (US 2019/0107797) disclose a control of a transfer bias.
            Sekura et al. (US 2017/0227889) disclose a control of a supply of toner.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        July 22, 2022